



Exhibit 10.17


LEVEL ONE BANK
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN
AMENDMENT


This Amendment (this “Amendment”) to the Level One Bank Supplemental Retirement
Plan (the “SERP”) for (______) is hereby adopted and agreed as of December
(___), 2019 (the “Amendment Effective Date”).
WHEREAS, Level One Bank (the “Bank”) and the (______) (“Participant”) entered
into the SERP effective as of (______);
WHEREAS, Section 2.1.1 of the SERP provides for the Participant’s SERP account
to be adjusted quarterly in accordance with the investment experience of the
Lipper Balanced Fund Index (the “Lipper Index”);
WHEREAS, the Lipper Index is no longer in existence;
WHEREAS, Section 7.1 of the SERP permits the Bank’s board of directors
(the “Board”) the right to amend, with the consent of the Participant, the SERP
from time to time; and
WHEREAS, the parties agree that it is appropriate to replace the Lipper Index
with the Vanguard Balanced Index Fund Investors Shares or such other balanced
fund index as may be designated from time to time by the Board in its
discretion;
NOW, THEREFORE, BE IT RESOLVED, that the SERP is hereby amended as follows, as
of the Amendment Effective Date:
Section 1.The second to last sentence of the existing Section 2.1.1 of the SERP
is hereby deleted in its entirety and replaced with the following new sentence:
“The Account shall be adjusted quarterly in accordance with the investment
experience of the Vanguard Balanced Index Fund Investors Shares or such other
balanced fund index as may be designated from time to time by Committee in its
discretion.”
Section 2.In all other respects the Plan shall remain in full force and effect.
IN WITNESS WHEREOF, the Bank has caused this Amendment to be executed by its
duly authorized officer this (___) day of December, 2019.
 
Level One Bank
 
 
 
 
 
 
/s/
 
 
 
 
[Name]
 
 
 
[Title]
Acknowledged and agreed:
 
 
 
 
 
 
 
[NAME] Date
 
 
 








